Case 1:18-ct-00309-LMM-LTW Document 38 Filed 12/14/18 Page 1of1 FILED IN CHAMBER

AO 83 (12/85) Summons in a Criminal Case U.S.D.C. Atlanta

 

UNITED STATES DISTRICT COURT DEC 1 42018
NORTHERN DISTRICT OF GEORGIA JaMaglN. HATTEN, cle

By:

UNITED STATES OF AMERICA, SUMMONS IN A CRIMINAL CASE

Vv.

CASE NO. 1:18-CR-309-LMM-LTW
CHALMER DETLING, II

a/k/a Chuck Detling

YOU ARE HEREBY SUMMONED to appear before the United States District Court at the place,
date and time set forth below.

 

PLACE: U.S. Courthouse
Richard B. Russell Building
18th Floor, Room 1860
75 Ted Turner Drive, S.W.
Atlanta, Georgia 30303-3361

BEFORE: Honorable Linda T. Walker
United States Magistrate Judge

DATE AND Monday, December 31, 2018
TIME: 10:30 a.m.

 

To answer a(n)
WW indictment C1 Information C Complaint C1 Violation Notice [1 Probation Violation Petition

Charging you with a violation of Title 18, United States Code, Section(s) 1343

Brief description of the offense: Wire Fraud
AUSA: Alex Sistla
Counsel for Defendant: Molly Parmer

December 14, 2018

JAMES N. HATTEN
CLERK OF COURT

By: i HL =
Deputy Clerk
